UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8075


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY LAMONT WILSON, a/k/a Nice,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:03-cr-00309-MJG-1; 1:08-cv-00160-MJG)


Submitted:   February 25, 2010            Decided:    March 12, 2010


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for
Appellant.    Martin Joseph Clarke, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory    Lamont       Wilson     seeks    to    appeal   the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.     The     order     is     not    appealable     unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”         28    U.S.C.      § 2253(c)(2)     (2006).        A

prisoner     satisfies      this        standard      by     demonstrating        that

reasonable      jurists    would    find      that     any    assessment     of    the

constitutional     claims    by    the    district      court    is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                           We have

independently reviewed the record and conclude Wilson has not

made the requisite showing.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                          2